This is an original proceeding in this court instituted by the respondent, McKeever Drilling Company, and its insurance carrier before the State Industrial *Page 150 
Commission to procure a review of an award in favor of the claimant therein.
The claimant sustained an injury caused by being overcome by the heat on the 10th day of July, 1925. He never returned to work. His condition continued to grow worse until he lost control of his physical functions and his mind became so affected as to render him incompetent. A guardian was appointed for him in May, 1931. The guardian caused notice of injury to be filed with the State Industrial Commission on June 29, 1931. After a hearing the State Industrial Commission found that the claimant had sustained an accidental personal injury by being overcome and over-heated and by suffering a sunstroke, as a result of which he became totally and permanently disabled. It made an award in conformity thereto by which it awarded him compensation for 500 weeks at the rate of $18 per week.
The petitioners contend that there is no competent evidence to sustain the finding that the claimant sustained an accidental personal injury arising out of and in the course of his employment. That the injury sustained was accidental cannot be questioned, and there is no question but that the claimant's present condition is due to that injury. There is no question but that the injury arose in the course of the employment. The only question presented that is necessary for determination is whether or not the injury arose out of the employment. Awards for compensation for injuries caused by sunstroke have been sustained by this court in Skelly Oil Co. et al. v. State Industrial Comm. et al., 91 Okla. 194, 216 P. 933; Cowan et al. v. Watson, 148 Okla. 14, 296 P. 974; L. C. Kimsey Heating 
Plumbing Co. et al. v. House et al., 152 Okla. 200,4 P.2d 59; Sheehan Pipe Line Co. et al. v. Cruncleten et al.,163 Okla. 205, 22 P.2d 112, opinion filed May 2, 1933, and Lobert  Klein et al. v. Whitten et al., 160 Okla. 72,300 P. 636.
An examination of those decisions discloses that those awards were sustained under the rule stated in Skelly Oil Co. et al. v. State Industrial Commission et al., supra, as follows:
"If the place of the employee's work, by reason of its location and nature, would likely expose him to the danger of sunstroke, or if the risk of injury by sunstroke is naturally connected with and reasonably incidental to his employment, as distinguished from the ordinary risk to which the general public is exposed from climatic conditions, the master will be liable for the consequential injuries."
If the facts shown by the record in this case were in conformity with that rule, we would sustain the award in this case. However, the record in this case discloses an entirely different situation. This work was being performed on the open prairie without any obstruction, and there is nothing in the record to show that the place of the employee's work by reason of its location and nature was such as to expose him to the danger of sunstroke, or that the risk of injury by sunstroke was naturally connected with and reasonably incidental to his employment, as distinguished from the ordinary risk to which the general public was exposed from climatic conditions. The mere fact that the claimant became overheated by working in the sun on a hot day does not bring his case within the rule heretofore announced.
The award of the State Industrial Commission is vacated.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, McNEILL, BAYLESS, BUSBY, and WELCH, JJ., concur. OSBORN, J., absent.
                          On Rehearing.